Citation Nr: 0917408	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  00-24 032	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70% for a post-
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from January 1965 to January 
1969.  He received the Purple Heart medal, and a Gold Star in 
lieu of a second award of the Purple Heart, each for wounds 
received in combat action.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an October 2000 rating action that 
granted service connection for PTSD and assigned an initial 
30% rating from January 2000.  Because the claim for a higher 
initial rating involves a request for a higher rating 
following the initial grant of service connection, the Board 
has characterized it in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

By decision of February 2005, the Board denied an initial 
rating in excess of 30% for PTSD.  The Veteran appealed the 
denial to the Court.  By December 2005 Order, the Court 
vacated the Board's February 2005 decision and remanded the 
matter to the Board for readjudication consistent with a 
December 2005 Joint Motion for Remand of the Appellant and 
the VA Secretary.

By decision of November 2006, the Board remanded the issue on 
appeal to the RO for further development of the evidence and 
for due process development.

By rating action of March 2008, the RO granted an initial 70% 
rating for PTSD from January 2000; the matter of an initial 
rating in excess of 70% remains for appellate consideration.

At the February 2009 Board hearing, the Veteran raised the 
issue of an effective date prior to January 2000 for the 
grant of service connection for PTSD.  That issue has not 
been adjudicated by the RO and is not properly before the 
Board for appellate consideration at this time, and is thus 
referred to the RO for appropriate action.
   

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
and memory loss for names of close relatives or his own 
occupation or name.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70% for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

May 2003 and December 2006 post-rating RO letters informed 
the Veteran of the VA's responsibilities to notify and assist 
him in his claim, and what was needed to establish 
entitlement to a higher rating (evidence showing that a 
disability had worsened).  The 2006 and a May 2008 RO letter 
informed him that, if an increase in disability was found, a 
disability rating would be determined by applying relevant 
DCs which provided for a range in severity from 0% to 100%, 
based on the nature and symptoms of the condition, their 
severity and duration, and their impact upon employment.  The 
2006 and 2008 letters also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing 
entitlement to higher compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence showing a worsening of the 
disability.  Thereafter, the Veteran was afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Additionally, the latter December 2006 RO letter provided 
notice that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claim, such 
as medical records (including private medical records), if he 
provided enough information, and, if needed, authorization, 
to obtain them, and further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2003, 2006, and 2008 RO letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,    16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior and subsequent to the initial rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the Veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the Veteran has been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development, the Court Order, and the Board 
remand, comprehensive documentation, identified below, has 
been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2003, 2006, 
and 2008 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it was readjudicated on the 
basis of all the evidence of record by rating action of March 
2008, and in January 2009 (as reflected in the Supplemental 
Statement of the Case) (SSOC)).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that the rating code information was furnished to 
the Veteran in the January 2009 SSOC, and that this suffices 
for Dingess/Hartman.  The RO afforded him proper notice 
pertaining to the degree of disability and effective date 
information in the December 2006 letter. 

With respect to the claim for a higher initial rating for 
PTSD and the Court's decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the Board notes that the VA General 
Counsel has held that that decision does not apply to appeals 
from initial rating actions, and accordingly, the VA's VCAA 
notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C.A. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
with the initial rating or effective date assigned following 
the grant of service connection.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008), holding, as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, that where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  In this case, the Veteran has not alleged that any 
VCAA notice with respect to the PTSD claim was inadequate.  
See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Court Order and the Board remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, including post-
service VA and private medical records up to 2008.  The 
Veteran was afforded comprehensive VA psychiatric 
examinations in September 2000 and February 2008.  A 
transcript of the veteran's February 2009 Board hearing 
testimony has been associated with the claims folder and 
considered in adjudicating this claim.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis to further develop the 
record to create any additional evidence for consideration in 
connection with the matter on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his PTSD is more disabling than 
currently evaluated, and he gave testimony to that effect at 
the February 2009 Board hearing.

The veteran's PTSD has been initially rated as 70% disabling 
since January 2000 under the provisions of 38 C.F.R. § 4.130, 
DC 9411.  Under that DC, a 70% rating is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD has not 
been more than 70% disabling at any time since the initial 
grant of service connection.  The medical evidence of record 
from 1999 to 2008 does not show that the service-connected 
PTSD has been manifested by total occupational and social 
impairment, due to such symptoms as grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives or his own occupation or name, at any time 
since the initial grant of service connection therefor.

An October 1999 supervisor's work performance evaluation of 
the Veteran as a State Police officer indicated excellent 
attendance, oral communications, post operations skill and 
knowledge, interpersonal skills, intervention, leadership, 
public relations, patrol traffic enforcement, and 
departmental knowledge, and good written communication, 
professional conduct, planning, organizing, and initiative.  

On June 2000 VA Vet Center psychological assessment, the 
Veteran presented with symptoms of depression, irritability, 
exaggerated startle responses, intrusive memories of combat 
experiences, frightening dreams related to traumatic combat 
experiences, and disturbed sleep.  The diagnosis was PTSD.

On September 2000 VA psychiatric examination, the Veteran was 
noted to have been employed as a State Police officer for 
nearly the last 28 years.  He complained of intrusive 
thoughts, nightmares, disturbed sleep, self-isolation, loss 
of participation in activities he previously found enjoyable, 
hypervigilance, major disagreements at work, and difficulty 
concentrating.  He denied suicidal and homicidal thoughts.  
On mental status examination, the Veteran was appropriately 
and casually dressed, with intact hygiene.  Mood was anxious, 
and he was tearful discussing his symptoms, particularly the 
deaths of his fellow police officer/partner, his son, and 
many of his military friends.  Eye contact was consistent, 
and speech normal.  Thought processes were goal-directed, and 
no psychotic symptoms were manifested.  He was oriented in 3 
spheres, and memory was intact.  There were no problems with 
concentration or attention.  Social judgment appeared intact, 
and fund of knowledge was appropriate with his educational 
level.  The physician noted that the Veteran had no friends 
outside of work.  The diagnosis was PTSD, and a Global 
Assessment of Functioning score of 55 was assigned.

On early November 2000 outpatient examination by T. M., D.O., 
the Veteran 
denied suicidal ideations.  The assessments were PTSD and 
depression.

A mid-November 2000 supervisor's work performance evaluation 
of the Veteran as a State Police officer indicated excellent 
oral communications, post operations skill and knowledge, 
public relations, patrol traffic enforcement, and 
departmental knowledge, and good attendance, interpersonal 
skills, written communication, intervention, leadership, and 
professional conduct.  He needed improvement in planning, 
organizing, and initiative.  The supervisor noted that the 
Veteran had a strong tendency to take criticism of his work 
performance as a personal attack on himself, and that he 
needed to focus on his job performance and complete assigned 
duties in a timely manner.  The Veteran was noted to be very 
personable and friendly to the public, and he handled 
telephone calls with tact and dignity.

On late November 2000 outpatient examination by Dr. T. M., 
the Veteran was noted to have had a traumatic last couple of 
weeks as a police officer involved in a shooting at an armed 
robbery at a bank; he had shot one of the robbers.  The 
Veteran appeared to be stable.  The assessment was PTSD 
exacerbated somewhat with the recent incident.  

A February 2001 supervisor's work performance evaluation of 
the Veteran as a State Police officer indicated excellent 
oral communications, post operations skill and knowledge, 
intervention, leadership, public relations, patrol traffic 
enforcement, and departmental knowledge, and good attendance, 
interpersonal skills, written communication, professional 
conduct, planning, organizing, and initiative.  The 
supervisor noted that the Veteran had made significant 
progress in completing his duties and assignments in a timely 
manner.

On May 2001 psychological assessment by R. W., Ph.D., the 
Veteran presented with negative feelings related to a recent 
award of a bravery/valor medal for his actions at a bank 
robbery.  He complained of emotional distress, and feelings 
of frustration and being slighted.  The session focused on 
the veteran's thoughts and feelings and related incidents in 
Vietnam.  The doctor noted that he was able to work through 
his perceptions and move toward doing what was right for the 
police department and his fellow officers.

On January 2003 mental status examination at Sparrow Family 
Medical Services - North, the veteran's mental status was 
within normal limits, including orientation, intelligence, 
memory, affect, speech content and production, and 
abstraction.

On February 2008 VA psychiatric examination, the Veteran 
complained of intrusive thoughts and flashbacks of Vietnam 
war experiences, survivor guilt, depression, anxiety attacks, 
and sleep disturbance.  He was noted to be divorced, but 
still saw his 3 surviving children, who were involved and 
very supportive of him.  He lived alone and tended to 
isolate, and had no friends except for some associates.  He 
did not have much activity or leisure pursuits except 
watching television.  On current examination, the veteran's 
clothes were disheveled, and speech was impoverished.  He did 
not always take care of his hygiene.  Attitude was 
suspicious, affect constricted and blunted, and mood 
depressed.  He was oriented in 3 spheres, and thought process 
and content were unremarkable.  There were no delusions, 
hallucinations, or homicidal or suicidal thoughts, and 
intelligence was average.  He had some sleep impairment, 
sleeping for only 4 hours a night at most.  There was no 
inappropriate behavior, and he interpreted proverbs 
appropriately.  Some obsessive/ritualistic behavior was noted 
in accumulating items and hoarding tendency.  He had panic 
attacks, anxiety, irritability, and marked social avoidance.  
Impulse control was good, and no episodes of violence were 
noted.  Memory was normal.  The physician noted that the 
Veteran struggled to perform his activities of daily living: 
there was severe impairment of ability to engage in sports 
and exercise; moderate impairment of ability to do household 
chores, grooming, travel, and engage in other recreational 
activities; and slight impairment of ability to bathe and 
drive.  The doctor opined that the Veteran was capable of 
managing his financial affairs.  Problems in occupational 
functioning due to decreased concentration, memory loss, and 
poor social interaction were noted, but the Veteran was also 
noted to be employed as a State Police desk sergeant on a 
full-time basis, and he had been employed with the State 
Police for more than 20 years, and had lost no time from work 
during the last 12 months.  

The diagnosis was PTSD secondary to Vietnam war experiences, 
and a GAF score of 47 was assigned.  The physician commented 
that the Veteran had struggled with social isolation and PTSD 
symptoms since the last VA examination in 2000, at which time 
a GAF score of 55 was assigned, and that his self-care had 
worsened due to his PTSD.  Although the veteran's PTSD signs 
and symptoms resulted in deficiencies in judgment, thinking, 
family relations, work, and mood, as well as marked reduction 
in reliability in taking care of himself and in productivity, 
the doctor opined that they were not productive of total 
occupational and social impairment.                     
   
At the February 2009 Board hearing, the Veteran testified 
that he continued to work as a State Police shift commander 
on a full-time basis.  He stated that he had no social life 
outside of work, and described his work as therapy.

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's PTSD symptoms from 
2000 to 2008 have been indicative of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, and mood, 
due to such symptoms as difficulty in adapting to stressful 
circumstances (including work or a work-like setting) and 
inability to establish and maintain effective relationships, 
thus meeting the criteria for no more than an initial 70% 
schedular rating.  However, the Board finds that the symptoms 
associated with the veteran's PTSD simply do not meet the 
criteria for at least the next higher schedular 100% rating, 
that is, total occupational and social impairment, due to 
such symptoms as grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, and memory loss for names of close relatives or his 
own occupation or name, at any time since the initial grant 
of service connection therefor.  In this regard, the Board 
notes that, while the Veteran has demonstrated problems in 
occupational functioning due to decreased concentration, 
memory loss, and poor social interaction, he has continued to 
be employed as a State Police officer on a full-time basis 
for more than 20 years.  The veteran's PTSD signs and 
symptoms have resulted in deficiencies in judgment, thinking, 
family relations, work, and mood, as well as marked reduction 
in reliability in taking care of himself and in productivity, 
but the 2008 VA examiner specifically opined that they were 
not productive of total occupational and social impairment.

The Board also notes that the Veteran had been assigned GAF 
scores ranging from 47 to 55, as reflected in VA examination 
reports.  According to the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF scores between 41 and 50 
are indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, inability to keep a job).  GAF 
scores between 51 and 60 are indicative of moderate symptoms 
(e.g., a flat affect and circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., having few 
friends, having conflicts with peers or co-workers).  

There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R.    § 4.126(a).  In this case, the medical evidence of 
record indicates that the Veteran has no friends outside of 
work, but his symptoms do not include suicidal ideation, 
severe obsessional rituals, frequent shoplifting, inability 
to keep a job, or circumstantial speech.  Significantly, he 
has continued to be employed on a full-time basis for over 20 
years, and he has some meaningful interpersonal relationships 
with his working colleagues and his children.

Additionally, the Board finds that there is no showing that, 
at any time since the initial grant of service connection in 
2000, the PTSD has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and 
clinical findings as documented in medical reports from 1999 
to 2008 do not objectively show that his PTSD alone markedly 
interferes with employment (i.e., beyond that contemplated in 
the assigned schedular rating), or requires frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular rating for that disability 
is adequate in this case.  On September 2000 VA psychiatric 
examination, the Veteran was noted to have been employed as a 
State Police officer for nearly the last 28 years.  February 
2008 VA psychiatric examination noted that the Veteran had 
not been hospitalized for a mental disorder.  Although 
problems in occupational functioning due to decreased 
concentration, memory loss, and poor social interaction were 
noted, the Veteran was also noted to be employed as a State 
Police desk sergeant on a full-time basis, and he had been 
employed with the State Police for more than 20 years, and 
had lost no time from work during the last 12 months.  The 
veteran's PTSD signs and symptoms were noted to have resulted 
in deficiencies in judgment, thinking, family relations, 
work, and mood, as well as marked reduction in reliability in 
taking care of himself and in productivity, but the physician 
opined that they were not productive of total occupational 
and social impairment.  At the February 2009 Board hearing, 
the Veteran testified that he continued to work as a State 
Police shift commander on a full-time basis, and that he had 
not been hospitalized for his PTSD in the past year. Hence, 
the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 70% for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial rating in excess of 70% for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


